 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                CASE NO. 2:19-CR-00158-GEB
12                                Plaintiff,                  STIPULATION REGARDING EXCLUDABLE
                                                              TIME PERIODS UNDER SPEEDY TRIAL
13                         v.                                 ACT; [PROPOSED] FINDINGS AND ORDER
14   CORNELIO MORALES RODRIGUEZ,                              DATE: December 6, 2019
     KEVIN HUMBERTO QUIJADA COLOCHO, and                      TIME: 9 a.m.
15   DAMIAN ISAAC RIOS FABER                                  COURT: Hon. Garland E. Burrell, Jr.
16
                                 Defendants.
17

18
                                               STIPULATION
19
           1.     By previous order, this matter was set for a status conference on December 6, 2019.
20
           2.     By this stipulation, defendants now move to continue the status conference until February
21
           21, 2020, and to exclude time between December 6, 2019, and February 21, 2020, under Local
22
           Code T4.
23
           3.     The parties agree and stipulate, and request that the Court find the following:
24
                  a)      The government has represented that additional discovery pertaining to the seized
25
           cellular phones is forthcoming.
26
                  b)      Counsel for defendants desire additional time to consult with their clients, conduct
27
           investigation and research related to the charges, to review discovery for this matter, to discuss
28
           potential resolutions with their clients, and to otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  c)      Counsel for defendants believe that failure to grant the above-requested

 2           continuance would deny them the reasonable time necessary for effective preparation, taking into

 3           account the exercise of due diligence.

 4                  d)      The government does not object to the continuance.

 5                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 6           case as requested outweigh the interest of the public and the defendant in a trial within the

 7           original date prescribed by the Speedy Trial Act.

 8                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9           et seq., within which trial must commence, the time period of December 6, 2019 to February 21,

10           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12           of the Court’s finding that the ends of justice served by taking such action outweigh the best

13           interest of the public and the defendant in a speedy trial.

14 //

15 //

16 //

17 //

18 //

19 //

20 //
21 //

22 //

23 //

24 //

25 //

26 //
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1               4.      Nothing in this stipulation and order shall preclude a finding that other provisions

 2        of the Speedy Trial Act dictate that additional time periods are excludable from the period within

 3        which a trial must commence.

 4        IT IS SO STIPULATED.

 5

 6
     Dated: November 26, 2019                              MCGREGOR W. SCOTT
 7                                                         United States Attorney
 8
                                                           /s/ ADRIAN T. KINSELLA
 9                                                         ADRIAN T. KINSELLA
                                                           Assistant United States Attorney
10

11
     Dated: November 26, 2019                              /s/ Hannah R. Labaree
12                                                         HANNAH R. LABAREE
                                                           Counsel for Defendant
13                                                         Cornelio Morales Rodriguez
                                                           (as authorized on November 26, 2019)
14
     Dated: November 27, 2019                              /s/ Michael J. Favero
15                                                         MICHAEL J. FAVERO
                                                           Counsel for Defendant
16                                                         Kevin Humberto Quijada Colocho
                                                           (as authorized on November 27, 2019)
17
     Dated: November 27, 2019                              /s/ Michael D. Long
18                                                         MICHAEL D. LONG
                                                           Damian Isaac Rios Faber
19                                                         Oscar Francisco-Diego
                                                           (as authorized on November 27, 2019)
20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME             3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated: December 2, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      4
30   PERIODS UNDER SPEEDY TRIAL ACT
